         Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 1 of 13



                              THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


ROBYN L. GRITZ,                                 :       Case No. 1:18-cv-02712-KBJ

                  Plaintiff                     :
                                                        July 14, 2019
                          vs.                   :

FEDERAL BUREAU OF INVESTIGATION,                :

                  Defendant.                    :


   PLAINTIFF'S MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 15(a), Plaintiff Robyn L. Gritz hereby moves

for leave to file a First Amended Complaint. Pursuant to Local Rule 7(m), counsel for the

Plaintiff has conferred with counsel for the Defendant. Defendant did not concur with amending

the complaint and will inform the Court of their position separately. The grounds for this motion

are as follows:

        1)        On November 20, 2018, the Plaintiff filed a complaint alleging the Defendant

violated her rights under Title VII of the Civil Rights Act of 1964. On May 24, 2019, the

Defendant moved to partially dismiss the Complaint, and Plaintiff Robyn L. Gritz now

respectfully requests permission to file a First Amended Complaint. The First Amended

Complaint in this action attempts to more fully and correctly reflect and buttress the totality of

the due process violations against Plaintiff, the United States Government (USG) policy

violations committed during investigations regarding Plaintiff, and the many lies told about

Plaintiff by Defendant, all in violation of Plaintiff's enshrined rights.

        2)        Pursuant to Local Civil Rule 15.1, Plaintiff attaches to this motion the proposed

pleading as amended. See Exhibit A.
           Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 2 of 13



       3)      The new allegations Plaintiff seeks to add in the First Amended Complaint are as

follows:

            a) In the days leading up to the June 15, 2012 informal EEO meeting between

               Plaintiff and FBI EEO counselor Regina Fields, Plaintiff had contacted at least 5

               EEO counselors before she could get an appointment set up. The appointment

               date was changed several times before Plaintiff eventually met with Regina

               Fields. EEO Counselor Regina Fields did not inform Plaintiff that any future

               incidents of discrimination or retaliation that would occur after Plaintiff had filed

               her original EEO complaint would require separate formal EEO complaints.

               Plaintiff was informed only that she was not allowed ADR/mediation because she

               was under OPR; the counselor's synopsis later incorrectly stated that Plaintiff had

               been offered ADR/mediation.

            b) In an email on or about June 13, 2012 from Petrowski to Schwein, Petrowski

               accuses Plaintiff of "sneaking away" to attend a "USN sponsored conference"

               without prior approval and later stating that Plaintiff "giggled" at the accusation

               she had snuck away. Plaintiff had notified Petrowski of her intent to attend, as the

               conference was an interagency conference for individuals working Yemen and

               Somalia. Petrowski had stated that Plaintiff attended the meeting "to meet Navy

               SEALs", when in fact Plaintiff was tasked to attend the conference by Deputy

               Chief YSD as a YSD representative. When Plaintiff returned, Petrowski stated

               that Plaintiff obviously didn't know her responsibilities as a detailee, screamed at

               Plaintiff that "you think you got one over on me," and then stormed out of his

               own office.

                                                -2-
Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 3 of 13



 c) In a phone call between Schwein and Plaintiff on June 14, 2012, Schwein stated

    that Plaintiff's personal life was fragile and may be affecting her job, and that

    maybe the detailee position wasn't the right job for Plaintiff. On another occasion

    in his office, Schwein asked Plaintiff if she wouldn't rather take a less stressful

    job in a Resident Agency office. Schwein continued to regularly initiate

    conversations about Plaintiff's emotional well-being, divorce, and EAP activity.



 d) In a February 7, 2012 phone conversation between Gary Douglas Perdue and

    Richard Schwein, Perdue told Schwein that he had been made aware by an EAP

    counselor that there was a concern Plaintiff was going to "hurt herself". Wendy

    Nickel, the EAP counselor Perdue claimed shared this information, adamantly

    denied the charge and informed Plaintiff that Perdue was always attempting to

    inquire regarding Plaintiff's personal information when Plaintiff was in WMDD.

    Perdue was never in Plaintiff's chain of command and repeatedly undermined

    Plaintiff and her professional responsibilities on numerous occasions while he

    was a Section Chief in WMDD. Schwein and Perdue contend that the

    conversation regarding Plaintiff was about EAP concerns, yet as senior

    management, they chose not to follow any EAP protocol.

 e) After Plaintiff was effectively relieved of her duties at CIA CTC on July 3, 2012,

    Ley told Plaintiff that she knew Plaintiff did a good job and that AD McCabe

    wanted to get Plaintiff out of the situation due to Plaintiff’s health concerns. DAD

    Ley further claimed that Plaintiff would be working strategic projects for the

    Strategic Operations Section. In Plaintiff's PAR and other paperwork, the reason

                                      -3-
Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 4 of 13



    for removing Plaintiff was stated as not being a good fit, being incompetent, and

    other negative notations. DAD Ley lacked candor when she told Plaintiff her new

    position would make use of Plaintiff's strategy skills on strategic projects. Further

    DAD Ley lacked candor in telling Plaintiff that she would report to Thomas Van

    Nuys. DAD Ley lacked candor when discussing with Plaintiff why she pulled

    Plaintiff back to CTD, whether or not Plaintiff had done a good job, what

    Plaintiff's new job and role would be, and who Plaintiff would report to in her

    new position.

 f) Plaintiff was involuntarily transferred to LX-1 despite having secured a job at

    Quantico in order to escape the hostile work environment and ongoing retaliation

    against Plaintiff. Regarding Plaintiff's new LX-1 position, CTD took special

    measures to try to maintain an appearance of not demoting Plaintiff from her GS-

    15 grade, however Plaintiff was simultaneously subjected to menial work and a

    hostile, retaliatory, and discriminatory environment.

 g) Plaintiff informed DAD Ley that she did not want Schwein involved in her PAR

    because of the pending EEO complaint, previous acts of reprisal, the fact Plaintiff

    had worked under Schwein for not even half of the rating period, and the fact the

    OPR notification process instructed Plaintiff not to have contact with Schwein.



 h) The July 19, 2012 incident in which Schwein stopped Plaintiff following

    Plaintiff's exiting a meeting room at LX-1 in order to inform Plaintiff that he

    thought she was too emotional, took things personally, and was unprofessional



                                     -4-
Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 5 of 13



    because of it. Schwein used similarly gender stereotyping language on Plaintiff's

    360 and PAR.

 i) At no time in the EEO/EEOC process was plaintiff counseled or otherwise

    informed that each future individual incident of discrimination or retaliation

    would require Plaintiff to file a new claim within the EEOC process.

 j) On October 26, 2012, when Plaintiff went to sign her PAR despite being on sick

    leave, Schwein was present and conducting the PAR. Despite Plaintiff's consistent

    protest and the numerous policy and ethics violations involved with Schwein

    conducting Plaintiff's PAR, Plaintiff was ignored, including by the FBI's EEO

    office.

 k) During the PAR presentation, Schwein admitted he had not consulted with YSD

    Deputy Chief, who had tasked Plaintiff and managed her time and attendance

    when Plaintiff was a detailee with YSD.

 l) On November 9, 2012 Plaintiff filed a grievance to AD McCabe of her PAR

    ratings and attached an addendum with a two inch binder of classified documents

    justifying the grievance, tabbed by Critical Element. The grievance was denied by

    AD McCabe, who cited insufficient justification to change ratings. However, AD

    McCabe did violate OPM policy by choosing to "white-out" an inappropriate

    sentence in which Schwein uses the OPR investigation as a justification for

    Plaintiff's negative PAR ratings.

 m) On November 26, 2012, Plaintiff became aware that AD McCabe denied her a

    lateral transfer to FBIHQ, which would have lessened her time in the location

    where she was targeted and retaliated against. McCabe provided false information

                                        -5-
Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 6 of 13



    through FD-955s, which damaged Plaintiff, to the career boards for jobs Plaintiff

    had applied to. These submissions by McCabe directly impacted Plaintiff's

    prospects for those positions. AD McCabe's comments in the FD-955s are based

    on false and otherwise misrepresented information derived from the falsities

    obtained during the OPR investigation and the false narrative constructed by

    Schwein and Petrowski. On February 14, 2014, Plaintiff became aware that the

    FBI had told the Commonwealth of Virginia that Plaintiff had been discharged for

    misconduct, which disqualified Plaintiff from unemployment benefits.

 n) The OPR investigation into Plaintiff violated and disregarded multiple USG and

    ODNI policies which directly govern the roles of detailees regarding the

    relationship between the gaining agency and the employing agency. Plaintiff

    made HRD, CTD HR, Inspection, EEOA, OGC, and finally CTD AD Andrew

    McCabe aware of the USG and ODNI policy violations performed in the OPR

    investigation. Paragraphs 148-227 outline the wide array of the policies violated

    and the false information obtained during the OPR investigation, which is directly

    rebutted by Plaintiff with facts.

 o) Plaintiff filed four requests for reasonable accommodations dated March 1, 2013,

    supported by multiple physicians and medical documentation. Plaintiff was

    denied after filing an FD-766 Voluntary Leave Program Request for Approval as

    Leave Recipient despite a recent diverticulitis attack and a loss of work noted by

    physicians. Further, Plaintiff had been ordered out of work periodically by

    doctors due to the diverticulitis.



                                         -6-
Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 7 of 13



 p) Schwein received an award from the CIA based, at least in part, on falsely

    claiming Plaintiff's accomplishments as his own on his PAR. In Schwein’s PAR

    narrative, Schwein stated that there was one unfounded EEO complaint in

    response to an OPR, despite the fact that Plaintiff began the EEO process before

    an OPR was filed and Schwein had directly threatened OPR reprisal against

    Plaintiff if she contacted the EEO office.

 q) The ROI in this case was initially so heavily redacted that it didn't include

    Plaintiff's own statement or the issues accepted for investigation. Further, it stated

    that Plaintiff failed to provide names of witnesses in her sworn statement, despite

    witness names appearing on pages 8-11 of Plaintiff's sworn statement. The only

    witnesses the EEO investigator interviewed were the same RMOs interviewed in

    the retaliatory OPR against Plaintiff. The ROI did not consider exculpatory

    evidence which would have directly rebutted the very issues spuriously raised

    against Plaintiff in the OPR. The first time that Counsel was made aware of the

    issues accepted for investigation was when the accepted issues were fully listed

    and unredacted in the FAD. The inappropriate redactions were not in line with

    USG policy for classification and, in concert with the motion to dismiss which

    threatened Plaintiff’s counsel with “significant delay”, effectively forced the

    matter to FAD, depriving Plaintiff of her statutorily mandated choice to have her

    case heard by an independent EEOC AJ.

 r) `The OFO decision falsely stated that Plaintiff never requested a less redacted

    copy of the ROI or otherwise supplement the record. Plaintiff requested an un-

    redacted ROI in a Discovery motion dated March 31, 2014. The OFO decision

                                      -7-
Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 8 of 13



    disregarded the numerous ODNI, FBI, CIA, and other USG policies and laws

    broken in Plaintiff's case.

 s) In the First Amended Complaint, Plaintiff brings a charge of Retaliatory Hostile

    Workplace Environment in violation of Title VII of the Civil Rights Act of 1964,

    as amended. Plaintiff brings this claim because the FBI created and maintained an

    abusive environment in which retaliatory intimidation, ridicule, and insult were so

    severe and pervasive that it altered the terms and conditions of Plaintiff's

    employment and violated Title VII. Plaintiff has suffered physical and emotional

    distress because of the retaliatory hostile work environment.

 t) In the First Amended Complaint, Plaintiff brings a charge of Hostile Work

    Environment based on Sex and Gender Discrimination, in violation of Title VII,

    because the FBI subjected Plaintiff to harassment and discrimination based on the

    totality of the facts, including the constant slander against Plaintiff and multiple

    insinuations by FBI management officials that Plaintiff "wanted to date" male

    colleagues, "giggled" in response to serious accusations, was emotional, took

    things personally, and other gender stereotyped insinuations and accusations.

    Plaintiff has suffered physical and emotional distress because of the

    discrimination and hostile work environment.

 u) In the First Amended Complaint, Plaintiff brings a charge of Constructive

    Discharge in violation of Title VII because the FBI's previously discussed

    discrimination, retaliation, and other unfavorable treatment of Plaintiff caused her

    working conditions to become intolerable. Based on those intolerable work

    conditions, Plaintiff reasonably concluded that she had no option but to end her

                                      -8-
         Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 9 of 13



               employment with the FBI, and Plaintiff has suffered physical and emotional

               distress because of the constructive discharge.

       4)      Under Federal Rule of Civil Procedure 15(a), the First Amended Complaint may

be further amended "only with the opposing party's written consent or the court's leave. The

court should freely give leave when justice so requires." Fed. R. Civ. P. 15(a)(2).

       5)      Motions to amend the complaint are liberally granted by this Court. See Adams v.

Quattlebaum, 219 F.R.D. 195, 197 (D.D.C. 2004) ("[C]ourt[s] must . . . heed Rule 15's mandate

that leave is to be 'freely given when justice so requires.'"). The D.C. Circuit has adopted a

liberal approach to the amendment of pleadings to ensure that claims will be decided on the

merits rather than on technicalities. Belizan v. Herson, 434 F.3d 579, 582 (D.C. Cir. 2006).

Leave should only be denied upon a showing of "undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment, etc." Foman v. Davis, 371 U.S. 178, 182 (1962); see also Richardson v. United

States, 193 F.3d 545, 548-49 (D.C. Cir. 1999). Moreover, prejudice to the party opposing the

amendment must be substantial in that the amendment must cause a serious impairment of the

non-movant's ability to present its case. Cf. Djourabchi v. Self, 240 F.R.D. 5, 13-14 (D.D.C.

2006). The party opposing the amendment bears the burden of showing such substantial or

undue prejudice. Atlantic Bulk Carrier Corp v. Milan Express Co., Inc., No. 3:10cv103, 2010

WL 2929612, at *4 (E.D. Va. 2010). Pertinent considerations in analyzing whether "undue

prejudice" exists include: whether the proposed amendment (1) "substantially changes the theory

on which the case has been proceeding and is proposed late enough so that the opponent would

be required to engage in significant new preparation," (2) requires the defendant to expend

                                                 -9-
        Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 10 of 13



significant additional resources to conduct discovery and prepare for trial; and (3) will

significantly delay the resolution of the dispute. See Djourabchi, 240 F.R.D. at 13.

       6)      There has been no undue delay in filing this motion, as Plaintiff filed it soon after

reviewing the extensive network of information surrounding this matter. The newly pleaded

information provides good-faith grounds to assert additional allegations regarding the same

common nucleus of fact, that being the time period and those incidents of discrimination and

retaliation which created a hostile work environment. These incidents became more severe and

frequent immediately after Plaintiff's EEO protected activity.

       7)       The filing of the proposed First Amended Complaint will not cause Defendant to

suffer undue prejudice. When considering whether an amended pleading would impose undue

prejudice on a party, the inquiry centers on whether the amendment will put a litigant at some

litigation disadvantage (e.g., by denying a litigant an opportunity to participate in discovery or

motion practice). See Teltschik v. Williams & Jensen, 683 F. Supp. 2d 33, 42 (D.D.C. 2010)

(denying leave where proposed amendment came "years after [plaintiff] filed his original

complaint and after the parties conducted extensive discovery"). Here, Defendant will not be

deprived of any discovery or any other rights in connection with the presentation of their defense

to Plaintiff's claims. Although the additional allegations do involve new claims and legal issues,

these new claims are derived from the same nucleus of information discussed in the original

complaint. Defendants will not have to expend significant additional resources as a result of the

proposed amendments.




                                                -10-
        Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 11 of 13



       WHEREFORE, Plaintiff respectfully requests that the Court permit the requested

amendments. A Proposed Order is attached.

                                                   Respectfully submitted,

July 14, 2019                                      BARNES LAW

                                                    /s/ Derek Jordan
                                                   Derek Jordan, Esq.
                                                   Tennessee Bar #34299
                                                   Admission Pro Hac Vice

                                                   BARNES LAW
                                                   601 South Figueroa Street – Suite 4050
                                                   Los Angeles, CA 90017
                                                   (310) 510-6211        Fax (310) 510-6225
                                                   derekjordan@barneslawllp.com
                                                   Attorneys for Plaintiff Robyn Gritz


July 14, 2019                                      KLIMASKI & ASSOCIATES, P.C.

                                                     /s/ James R. Klimaski
                                                   James R. Klimaski, #243543

                                                   Klimaski & Associates, P.C.
                                                   1717 N Street NW – Suite 2
                                                   Washington, DC 20036-2827
                                                   202-296-5600 Fax 202-296-5601
                                                   Klimaski@Klimaskilaw.com
                                                   Local Counsel for Plaintiff Robyn Gritz




                                            -11-
        Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 12 of 13



                             THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


ROBYN L. GRITZ,                                :

                 Plaintiff                     :
                                                      Case No. 1:18-cv-02712-KBJ
                         vs.                   :

FEDERAL BUREAU OF INVESTIGATION,               :

                 Defendant.                    :

                                             ORDER

       Upon consideration of Plaintiff's motion for leave to file a First Amended Complaint,

filed July 14, 2019, Defendants' response thereto, and the entire record herein, it is

       ORDERED that the motion is granted and Plaintiff's proposed First Amended

Complaint shall be filed. It is further

       ORDERED that Plaintiff's First Amended Complaint shall enter the docket on the date

of this Order.



       ________________________                       ________________________________
       Date                                           KETANJI BROWN JACKSON
                                                      United States District Judge
        Case 1:18-cv-02712-KBJ Document 15 Filed 07/14/19 Page 13 of 13




                                   CERTIFICATE OF SERVICE

       I certify that on July 14, 2019, the above Motion for Leave to File First Amended

Complaint with a Proposed Order, and the attached First Amended Complaint, were served on

the following counsel for Defendant by CM-ECF Electronic Notice from the Court’s Electronic

Filing Notification System:


       AUSA CHRISTOPHER C. HAIR
       Office of the United States Attorney
         for the District of Columbia
       555 4th Street NW
       Washington, D.C. 20530
       (202) 252-2541
       Christopher.Hair@usdoj.gov


                                                   _________________________
                                                   Jon Pinkus
                                                   Klimaski & Associates, P.C.
